PER CURIAM:
This claim was submitted upon written stipulation based on the following facts. Claimants are owners of real property on Sand Lick Creek, near Mercer County Route 71/13 near Princeton, West Virginia. During July 1978, a culvert was installed under respondent’s bridge over Sand Lick Creek. The culvert was improperly installed and unable to contain water during periods of heavy rain. As a result, water was diverted onto claimants’ property, flooding and damaging their yard and residence in April 1982 and April 9, 1983. The damage occurred because of the negligence of respondent and the parties have agreed that $5,000.00 is a fair and equitable estimate of the damages sustained.
In view of the foregoing, the Court makes an award in the amount stipulated.
Award of $5,000.00.